Citation Nr: 0214217	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  96-01 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for service-connected 
bilateral foot disabilities, variously diagnosed, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active military duty from July 1970 to 
August 1990.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 1995 rating action by the Columbia, South 
Carolina, regional office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO granted service 
connection for a bilateral foot disability characterized as 
bilateral plantar fasciitis with mild pes planus, mild hallux 
valgus, and a right heel spur and awarded a 10 percent rating 
to this disability, effective from October 1994.  The case 
was remanded in May 1999.  At that time, the Board noted that 
the RO, by the September 1998 rating action, redefined the 
veteran's service-connected foot disorder as tibialis 
posterior tendonosis of the right but confirmed the 
previously-assigned 10 percent evaluation for this 
service-connected disability.  As the Board explained in the 
May 1999 remand, because the examiner related both the 
veteran's transfer lesion and her pes planus to her tibialis 
posterior tendonosis, the Board concluded that these 
additional characteristics should also be included as part of 
her service-connected foot disability.  Additional 
examinations have shown various diagnoses.  Accordingly, for 
clarification purposes the issue is as stated on the title 
page of this decision. 

The case was again remanded in November 2000.  It was 
returned to the Board in February 2002.  In March 2002, the 
Board requested additional development on its own motion.  
That additional development was performed and the case is, 
once again, before the Board for appellate consideration.  

The evidence of record raises the issue of service connection 
for onychomycosis of the right toenails.  This issue is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1. The disabilities involving the right foot are productive 
of moderate impairment.

2. The disabilities involving the left foot are productive of 
moderate impairment.


CONCLUSIONS OF LAW

1. The criteria for a separate rating of 10 percent for right 
foot disabilities have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, Diagnostic Code 5284 (2002).  

2. The criteria for a separate rating of 10 percent for left 
foot disabilities have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.7, Diagnostic Code 5284 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), now codified at §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  Among other things, this law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, this law is applicable 
to all claims filed on or after the date of enactment, or 
filed before the date of enactment and not yet final as of 
that date.  

The law essentially provides that VA has a duty to notify the 
veteran and his representative of any information and 
evidence needed to substantiate and complete a claim.  The 
Board finds that the VA has met its duty to advise and notify 
the veteran in this case.  Specifically, the appellant was 
advised and notified of the evidence necessary to establish a 
higher rating in the statement of the case (SOC) as well as 
in a letter from VA dated in May 2001.  The Board finds that 
the discussions in the rating decisions, the SOC and RO 
letters sent to the veteran informed him of the information 
and evidence that would needed to substantiate a claim and 
complied with VA's notification requirements.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C. §§ 5102, 5103, 5107; 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

The service medical records show that the veteran was treated 
for problems related to her feet. 

An examination was conducted by VA in April 1995.  At that 
time the veteran reported a history of a bilateral heel spur 
release and a soft tissue procedure for a left bunion.  She 
complained of continued pain with standing, particularly in 
the morning. 

The examination showed mild pes planus bilaterally.  There 
was pain to deep palpation over the plantar fascia.  The 
plantar fascia had been released by medial incision and there 
was hypersensitivity on the right side.  There was no 
Achilles tendinitis.  There was no obvious bunion deformity 
of either foot, but there was well-healed dorsal and medial 
incisions over the left great toe metatarsal phalangeal joint 
(MP) joint.  There was very mild hallux valgus.  There were 
no associated corns, calluses or hammertoes.  There was no 
metatarsalgia noted.  X-ray studies of the feet showed a 
small bone spur at the plantar surface of the right 
calcaneus.  The pertinent diagnoses were history of 
recalcitrant bilateral plantar fasciitis and history of 
painful bunion deformity of the left foot.  

By the May 1995 rating action, the RO granted service 
connection for bilateral plantar fasciitis with mild pes 
planus, mild hallux valgus, and a right heel spur and 
assigned a 10 percent evaluation for this disability under 
Diagnostic Code 5299, effective from October 1994.  The 
veteran perfected a timely appeal with respect to the issue 
of the propriety of the initial rating of 10 percent assigned 
for this service-connected disability.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In October 1995 the RO confirmed the 
10 percent rating under Diagnostic Codes 5299-5284.

The veteran received intermittent treatment at VA facilities 
from 1996 to 1998 primarily for disabilities not in issue.  
In January 1997 she reported bilateral foot pain. 

An examination was conducted by VA in March 1998.  At that 
time, she complained of bilateral foot pain that was 
persistent despite heel cord stretching and other physical 
therapy modalities.  It was noted that hallux valgus had been 
diagnosed in 1988, while she was in the military.  She had 
subsequently undergone a bunionectomy as well as bilateral 
plantar fascia release.  She stated that she noted 
significant improvement following the surgeries, but 
prolonged ambulation and standing brought a return of the 
plantar pain.  She had also noted the development of plantar 
callosity overlying the left forefoot.  

On examination, she was unable to do a single leg heel rise 
on the right foot.  The arch did not reconstitute with 
attempts at doing so.  On the left, the arch reconstituted 
minimally, with a single leg heel rise, but she was able to 
perform the maneuver without marked difficulty.  She 
demonstrated supple subtalar joint motion, bilaterally.  She 
had tenderness along the tibialis posterior tendon course on 
the right.  There was no such tenderness on the left.  There 
was a transfer lesion identified overlying the plantar aspect 
of the second metatarsal head that was tender to palpation.  
Ankle range of motion was from 25 degrees of dorsiflexion to 
45 degrees of plantar flexion.  There was strong ankle 
eversion bilaterally.  X-rays studies were to have been 
performed, but were not reported.  The impressions were 
tibialis posterior tendononsis of the right foot and transfer 
lesion second metatarsal head with a painful exostosis 
overlying the tibial aspect of the hallux metatarsal head.  

In July 1998 the veteran's claims folder was reviewed by the 
examiner who conducted the prior examination.  In an 
addendum, the examiner rendered an opinion that the veteran 
did not have plantar fasciitis, but had, rather, developed 
tibialis posterior tendonosis involving her right foot only.  
She was also noted to have a transfer lesion over the second 
metatarsal head, with exostosis overlying the tibial aspect 
of her hallux metatarsal head on the right that had resulted 
in pes planus.  

An examination was conducted by VA in December 1999.  At that 
time, the veteran reported that she worked as a nurse.  She 
stated that she had pain in both feet since the early 1980's.  
She had had a left great toe bunion procedure in 1988.  She 
no longer had pain in this joint.  She experienced a 
breakdown on the anteromedial aspect of her 
metatarsophalangeal joint of the great toe from shoe wear.  
In addition, she had a transfer lesion at the base of the 
second metatarsal, which formed a callus in this area.  This 
did not cause significant dysfunction as long as it was 
trimmed.  It was also noted that she had had bilateral open 
plantar fascial releases and had persistent pain around the 
scar of the right release.  She also complained of pain in 
the great metatarsophalangeal joint of the right foot with 
palpation and motion in this area.  She stated that she was 
able to control the pain from plantar fasciitis with molded 
cork inserts and heel cups that she wore inside both shoes.  

The examination of the right foot showed loss of the arch.  
The arch did not reconstitute with toe raise.  She had 
tenderness to palpation at the surgical scar where the 
plantar fasciitis was released.  The scar was in the area of 
multiple branches of the tibialis posterior nerve.  There was 
a positive Tinel's sign in this are that most likely 
represented a neurogenic cause of the pain and not a tendon 
cause.  It was suspected that a neuroma was now present.  
There was also tenderness with motion in the right great toe 
metatarsophalangeal joint.  There was no tenderness on the 
lesser metatarsal heads and she did not have restricted 
motion of the great toe metatarsophalangeal joint but had 
pain with motion.  Examination of the left foot showed that 
the arch was also fallen, but did reconstitute when the 
veteran did a heel raise.  The heel would swing into varus on 
both feet with toe raises.  She did have a superficial skin 
ulcer on the dorsomedial aspect of the great toe 
metatarsophalangeal joint.  This was secondary to shoe wear 
impinging on this area.  There was no loss of motion of the 
great metatarsophalangeal joint, but there was some 
crepitation with motion.  This was not significantly tender 
on examination.  There was a callosity on the plantar surface 
of the second metatarsal head, which was nontender to 
palpation.  There was no significant tightening of the 
Achilles tendon.  Dorsiflexion of the ankle was to 20 degrees 
and plantar flexion was to 40 degrees, bilaterally.  

The impression was that the foot pain of the right foot was 
caused by a postsurgical neuroma in a branch of the posterior 
tibial nerve.  There was pes planus bilaterally.  This caused 
some hallux valgus of the great toe.  The left foot had been 
surgically treated, but there was a painful hallux deformity 
on the right.  

An examination was conducted by VA in July 2002.  At that 
time, the veteran's medical history was reviewed.  Her main 
complaint was of right bunion pain, right plantar calluses, 
right plantar pain, right Achilles tendon insertion pain, 
right medial heel pain, left bunion pain and left plantar 
heel pain.  On physical examination, the right first 
metatarsophalangeal joint was in 10 degrees of valgus and was 
partially flexible.  The joint could be extended to 0 degrees 
and flex to 30 degrees.  On the left side the first 
metatarsophalangeal joint was in 14 degrees of valgus and was 
flexible.  She could extend the first metatarsophalangeal 
joint 25 degrees and flex it 35 degrees.  There were moderate 
bilateral bunions.  There was a mild hammer toe deformity on 
the right second digit.  The second and third toes had a 
flexible hammer toe.  There was thickening of the skin of 
both heels, right great than left.  Otherwise the skin was 
clear.  There was scaling and mild thickening of the second 
through fifth toenails on the right.  There was a callus 
underlying the fifth metatarsal head on the right and the 
second and fifth metatarsal heads on the left.  There was no 
corn formation.  On palpating the plantar aspect of the right 
foot, there was mild tenderness about the heel.  Toe 
extension worsened this pain.  There was tenderness over the 
left medial arch that was also increased on toe extension.  
There was a Tinel's sign over the right posterior tibial 
nerve in the region of the tarsal tunnel that shot in the 
direction of the calcaneus.  There was a mildly positive 
Tinel's sign over the left posterior tibial nerve with 
paresthesias in the distribution of the left medial plantar 
branch.  At the subtalar joints, she was able to achieve 10 
degrees of valgus bilaterally on eversion and 25 degrees of 
varus with inversion bilaterally.  She could dorsiflex both 
ankles to 20 degrees and plantar flex both ankles to 50 
degrees.  There was tenderness to palpation over the right 
Achilles tendon and there was minimal tenderness over the 
left.  The medial arch was normal on the right in both non-
weight-bearing and weight-bearing.  There was minimal arch in 
weight-bearing and non-weight-bearing on the left.  The 
Achilles alignment in the standing position reflects mild 
eversion at the subtalar joint on the right and moderate 
eversion on the left.  There was mild inversion bilaterally 
on bilateral heel rise test.  

X-ray studies showed moderate degenerative changes in the 
right first metatarsophalangeal join and a large plantar 
spur.  There were mild degenerative joint disease at the 
first metatarsophalangeal joint.  The diagnoses were 
bilateral bunions; flexible hammer toes; onychomycosis of the 
left toenails; plantar calluses; right Achilles tendinitis; 
mild bilateral plantar fasciitis; Tinel's sign over the right 
calcaneal branch of the posterior tibial nerve, by history 
representing a complication of prior surgery; and left pes 
planus.  

In July 2002, the VA examiner who conducted the prior 
examination in an addendum described the veteran's residuals 
of her feet.  The physician stated that there were moderate 
degenerative changes metatarsophalangeal joint with a large 
plantar spur, onychomycosis of the right toenails, (in error 
attributed to the left foot on the previous examination) 
right Achilles tendonitis and mild right plantar fasciitis, 
and Tinel's sign over the right calcaneal branch of the 
posterior tibial nerve.  This summates to produce moderate 
disability of the right foot.  The physician further stated 
that there were mild degenerative changes metatarsophalangeal 
joint of the left foot.  There was mild right plantar 
fasciitis pes planus, which produced mild to moderate 
disability.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities. 
Where there is separate and distinct symptomatology of a 
single condition it should be separately rated.  Where the 
symptomatology of a condition is duplicative or overlapping 
with symptomatology of another condition, it may not receive 
a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. 
Brown, 6 Vet. App. 259 (1994).  

The RO has assigned a 10 percent rating for the disabilities 
involving the feet in accordance with the criteria set forth 
in the Schedule for Rating Disabilities, 38 C.F.R. §  Part 4, 
Diagnostic Code 5284.  

According to Diagnostic Code 5284 evidence of a moderate foot 
injury is necessary for the assignment of a compensable 
rating of 10 percent.  The next higher rating of 20 percent 
requires evidence of a moderately severe foot injury.  When 
the resulting disability is severe, a 30 percent evaluation 
is provided.

Diagnostic Code 5271 provides for the evaluation of 
limitation of motion of the ankle.  Limitation of motion of 
the ankle warrants a 10 percent evaluation if moderate and a 
20 percent evaluation if marked.  38 C.F.R. Part 4, 
Diagnostic Code 5271 (2001).  Normal range of ankle 
dorsiflexion for VA rating purposes is considered to be from 
0 to 20 degrees, and for plantar flexion from 0 to 45 
degrees. 38 C.F.R. § 4.71, Plate II (2002).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance. Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled. 
However, a little-used part of the musculoskeletal system may 
be expected to show evidence of disuse, through atrophy, for 
example.  38 C.F.R. § 4.40 (2002).

The provisions of 38 C.F.R. § 4.45 and 4.59 (2002) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, or atrophy 
of disuse. Instability of station, disturbance of locomotion, 
and interference with sitting, standing, and weight-bearing 
are also related considerations.

For mild flatfoot, with symptoms relieved by built-up shoe or 
arch supports, a noncompensable rating is warranted.  
Moderate flatfoot, with weight-bearing line over or medial to 
the great toe, inward bowing of the tendo Achilles, pain on 
manipulation and use of the feet, either bilateral or 
unilateral, a 10 percent rating is warranted.  A 30 percent 
evaluation is warranted for severe bilateral acquired 
flatfoot (pes planus) manifested by marked deformity 
(pronation, abduction, etc.), accentuated pain on 
manipulation and use of the feet, indications of swelling on 
use of the feet, and characteristic callosities.  A 50 
percent evaluation is warranted for pronounced bilateral 
acquired flatfoot (pes planus) manifested by marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, and marked inward displacement and severe spasm of the 
tendo Achilles on manipulation which is not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Code 
5276.  

Bilateral weak foot shall be rated on the underlying 
condition, with a minimal rating of 10 percent is warranted.  
38 C.F.R. § 4.71a, Code 5277.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a diagnostic code provides for 
compensation based upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2001) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups." 
DeLuca v. Brown, 8 Vet.App. 202, 205-07 (1995).

The May 1995 VA compensation examination showed that the 
veteran's primary complain was pain.  There was mild pes 
planus bilaterally and pain to deep palpation over the 
plantar fascia.  The plantar fascia had been released by 
medial incision and there was hypersensitivity on the right 
side.  There was very mild hallux valgus.  At the time of the 
next VA examination, in March 1998, she continued to have 
pain and it was now noted that the veteran had callous 
formations.  She had no arch of the right foot and little 
arch noted on the left.  Additionally, the examiner who 
conducted the December 1999 examination indicated that the 
disabilities involving the right foot produced moderate 
disability and the disabilities of the left foot produced 
mild to moderate disability.  

Based on this evidence it is the judgment of the Board that 
the disabilities of each foot are productive of moderate 
impairment and each warrant a 10 percent rating under 
Diagnostic Code 5284.  38 C.F.R. § 4.7.  The Board further 
finds that to 10 percent rating for each foot is the highest 
warranted for the entire appeal period. 

However, this same evidence does not provide a basis for a 
rating in excess of 10 percent for each foot.  There is no 
evidence of marked deformity or swelling indicative of severe 
bilateral pes planus.  Also, there is no impairment in the 
range of motion of the ankles.  The functional impairment 
caused by the pain is included in the current ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The disabilities of 
each foot essentially involve overlapping symptoms and 
separate ratings are not warranted.  38 C.F.R. § 4.14.


ORDER

Entitlement to separate rating of 10 percent for the right 
foot disabilities is granted subject to the law and 
regulations governing the payment of monetary benefits.

Entitlement to a separate rating of 10 percent for the left 
foot is granted subject to the law and regulations governing 
the payment of monetary benefits.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

